Citation Nr: 1016328	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-14 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death, including entitlement to Dependence and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318. 


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to 
December 1978.  He died in February 2007.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the above claim.

In September 2009, the appellant was scheduled for a travel 
board hearing before the Board.  However, she failed to 
appear.

In October 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in February 2007.  The Certificate of 
Death lists the cause of death as chronic idiopathic 
myelofibrosis, with an underlying cause of leukocytosis.  

2.  At the time of the Veteran's death, service connection 
was in effect for osteoarthritis of the lumbar spine, 
diabetes mellitus, degenerative joint disease of the right 
knee, degenerative joint disease of the left knee, tinnitus, 
otitis media, hemorrhoids, fibroma of the right mandible 
gingiva, and bilateral hearing loss.  A total rating had been 
in effect since January 2001.  

3.  The medical evidence does not show that chronic 
idiopathic myelofibrosis or leukocytosis had their onset 
during service or were related to any in-service disease or 
injury.  

4.  The medical evidence does not show that service-connected 
osteoarthritis of the lumbar spine, diabetes mellitus, 
degenerative joint disease of the right knee, degenerative 
joint disease of the left knee, tinnitus, otitis media, 
hemorrhoids, fibroma of the right mandible gingiva, or 
bilateral hearing loss, caused or contributed substantially 
or materially to cause the Veteran's death.

5.  The Veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disabilities for a 
period of at least five years immediately after his discharge 
from active service, for 10 or more years prior to his death, 
or was a prisoner of war.  Nor would he have been in receipt 
of such compensation in either case, but for clear and 
unmistakable error in a prior decision, which has not been 
established here.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A.  §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).

2.  The criteria for establishing entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11. 

Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service. 38 
U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death - e.g., when a 
causal (not just a casual) connection is shown.  38 C.F.R. § 
3.312(c).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety and finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  

In this case, the Veteran died in February 2007.  The death 
certificate lists the cause of death as chronic idiopathic 
myelofibrosis, with an underlying cause of leukocytosis.  

At the time of the Veteran's death, service connection was in 
effect for osteoarthritis of the lumbar spine, rated as 40 
percent disabling; diabetes mellitus, rated as 20 percent 
disabling; degenerative joint disease of the right knee, 
rated as 10 percent disabling; degenerative joint disease of 
the left knee, rated as 10 percent disabling; tinnitus, rated 
as 10 percent disabling; otitis media, rated as 
noncompensable; hemorrhoids, rated noncompensable; fibroma of 
the right mandible gingiva, rated as noncompensable; and 
bilateral hearing loss, rated as noncompensable.  In a June 
2002 rating decision, the RO granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), effective from January 
17, 2001.

The appellant contends that the Veteran's service-connected 
diabetes mellitus contributed to his death.  There is no 
competent evidence to suggest that the Veteran's service-
connected disabilities, including diabetes mellitus, either 
contributed or was causally related to his death.  As 
recorded on the death certificate, the Veteran died in 
February 2007 as a result of chronic idiopathic myelofibrosis 
that he had for two and a half years.  Other significant 
conditions contributing to his death was leukocytosis.  No 
medical professional has attributed the Veteran's death to 
any of his service-connected disabilities.  In fact, the 
record is silent for any connection between the Veteran's 
service connected disabilities and the causes of his death. 

Additionally, myelofibrosis or leukocytosis, the causes of 
the Veteran's death, were not clinically evident in military 
service or for many years thereafter.  The service medical 
records are negative for any complaints or findings of any 
kind of blood disorder and the Veteran was not diagnosed as 
having such until January 2004.  As shown, the Veteran was 
not diagnosed as having the conditions that caused his death 
until many years after service.  The long time lapse between 
service and any documented evidence of treatment can be 
considered, along with other factors, as evidence of whether 
an injury or disease was incurred in service which resulted 
in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no competent medical evidence of record 
relating the Veteran's myelofibrosis or leukocytosis to his 
active service.  

In view of the foregoing, the Board finds that the Veteran's 
myelofibrosis or leukocytosis did not have their onset in 
service and were not related to any in-service disease or 
injury.  Further, the medical evidence does not show that 
service-connected osteoarthritis of the lumbar spine, 
diabetes mellitus, degenerative joint disease of the right 
knee, degenerative joint disease of the left knee, tinnitus, 
otitis media, hemorrhoids, fibroma of the right mandible 
gingiva, or bilateral hearing loss, caused or contributed 
substantially or materially to cause the Veteran's death.  

The appellant also asserts that the Veteran's exposure to 
herbicides while serving in Vietnam caused his chronic 
idiopathic myelofibrosis and leukocytosis as they are proven 
to be caused by benzene exposure, which is a major ingredient 
of napalm and herbicides used in Vietnam.  Although the 
Veteran did serve in Vietnam from August 1967 to December 
1971 and is therefore presumed to have been exposed to Agent 
Orange, chronic idiopathic myelofibrosis and leukocytosis are 
not presumptive disabilities based on exposure to Agent 
Orange.  The Secretary of the Department of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

There is no competent medical evidence of record showing that 
Agent Orange caused the Veteran's chronic idiopathic 
myelofibrosis or leukocytosis.  Further, in an unappealed, 
final, July 2005 rating decision, the RO denied the Veteran's 
claim of service connection for myelodysplastic syndrome 
(MDS), claimed as leukemia, as a result of exposure to 
herbicides.  Thus, service connection for the cause of the 
Veteran's death, as evaluated under the regulations governing 
presumptive service connection based on exposure to Agent 
Orange, is not warranted.

As to the appellant's opinion that the Veteran's service-
connected diabetes mellitus contributed to his death, as a 
layperson, she has not been not shown to possess appropriate 
medical training and expertise to competently render a 
probative opinion on a medical matter- to include the cause 
of the Veteran's death.  See Bostain v. West, 11 Vet. App. 
124 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, any lay assertions in this regard have no 
probative value.

As there is no competent evidence linking the cause of the 
Veteran's death to service or a service connected disease or 
disability, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

DIC under 38 U.S.C.A. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if 
the Veteran's death was not the result of willful misconduct 
and, at the time of death, any one of the three following 
circumstances existed: 1) the Veteran was receiving or 
entitled to receive compensation for service-connected 
disability that was rated by VA as 100 percent disabling for 
at least 10 years immediately preceding death; 2) the Veteran 
had been rated 100 percent disabled since release from active 
duty and for at least five years immediately preceding death; 
or 3) the Veteran was rated as 100 percent disabled for a 
continuous period of not less than one year immediately 
preceding death and was a former prisoner of war who died 
after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 
C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the Veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the Veteran; (3) 
the Veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 
C.F.R. § 3.22(b).

The appellant in this case is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318 because the Veteran did not meet any 
of the criteria in the applicable statute and regulation at 
the time of his death.  He was not in receipt of a total 
rating for at least 10 years immediately preceding his death.  
In a June 2002 rating decision, the RO awarded the Veteran 
TDIU, effective from January 17, 2001.  Thus, the Veteran was 
in receipt of a total rating for approximately 6 years and 1 
month.  While the Veteran was in receipt of a total rating 
for more than five years, this was not in effect from the 
time of discharge from active duty, which was December 1978.  
In addition, there is no evidence or contention that the 
Veteran was a prisoner of war.

There is no evidence or argument that the Veteran was 
entitled to receive compensation for service-connected 
disabilities rated totally disabling but was not in receipt 
of due to one of the reasons listed in 38 C.F.R. § 3.22(b).  
The Veteran was granted TDIU in a June 2002 rating decision.  
The Veteran did not appeal, and that decision therefore 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
Neither the Veteran, during his lifetime, nor the appellant 
has successfully or specifically pled clear and unmistakable 
error in any of the rating actions that would have entitled 
the Veteran to a total rating at any time prior to January 
2001.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) 
(noting that any claim of CUE must be pled with specificity); 
Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid 
claim of CUE requires specific allegations of CUE).

For the reasons stated above, there is no basis under the 
applicable statute and regulation for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  The appellant's claim 
must therefore be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 

Notice and Assistance

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's statutory duties to 
notify and assist the appellant in connection with the issue 
of entitlement to DIC under to the provisions of 38 U.S.C.A. 
§ 1318.  The VCAA is not applicable to matters in which the 
law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or [her] death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected."  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).    

The RO provided the appellant pre-adjudication notice by a 
letter dated April 2007.  The notice did not fully comply 
with the Hupp requirements, as it did not contain a statement 
of the conditions for which the Veteran was service connected 
at the time of his death and did make a clear distinction 
between the evidence and information required to substantiate 
a DIC claim based on a previously service-connected condition 
and the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.  
Although the appellant received inadequate notice, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the Board finds that the error did not affect 
the essential fairness of the adjudication.  In this regard, 
the Board finds that the purpose of the notice was not 
frustrated in this case, as written statements on appeal by 
the appellant demonstrated actual knowledge of what was 
needed to substantiate the claims.  She specifically argued 
that exposure to herbicides and the Veteran's service-
connected diabetes mellitus contributed to his death.  
Moreover, as noted below, the record reflects that VA has 
obtained all relevant evidence.

In addition, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claim.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  Here, a medical opinion is 
not required because there is no competent evidence of record 
indicating that the Veteran's cause of death may be 
associated with his active service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.


ORDER

Entitlement to service connection for the cause of Veteran's 
death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


